COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-18-00171-CR
                              NO. 02-18-00172-CR


WALLACE WAYNE BOWMAN, JR.                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                         STATE


                                     ----------

          FROM THE 97TH DISTRICT COURT OF MONTAGUE COUNTY
          TRIAL COURT NOS. 2008-0000144M-CR, 2008-0000143M-CR

                                     ----------

                         MEMORANDUM OPINION1

                                     ----------

      In 2010, Appellant Wallace Wayne Bowman, Jr. was convicted of capital

murder and sentenced to life imprisonment. On April 16, 2018, Bowman filed

(1) a notice of appeal from a trial court order—also signed on April 16, 2018—

denying his “Motion to Vacate Judgment for Fraud on the Court by Affidavit” and

(2) a motion for extension of time to file the notice of appeal. On April 26, 2018,

      1
       See Tex. R. App. P. 47.4.
we notified Bowman of our concern that we lack jurisdiction over this appeal

because article 11.07 of the code of criminal procedure is the exclusive means

for challenging a final felony conviction. See, e.g., Bd. of Pardons & Paroles

ex rel. Keene v. Court of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995) (orig. proceeding); see also Tex. Code Crim. Proc. Ann. art.

11.07 (West 2015). We stated that we would dismiss the appeal unless Bowman

or any party desiring to continue the appeal filed a response by May 7, 2018,

showing grounds for continuing the appeal.        An attorney who represented

Bowman in the trial court filed a response, which Bowman adopted or directed to

our attention, but it does not show grounds for continuing the appeal.

Accordingly, we dismiss this appeal for want of jurisdiction.2 See Tex. R. App. P.

43.2(f).

                                                  PER CURIAM

PANEL: MEIER, GABRIEL, and KERR, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 5, 2018




       Because we lack jurisdiction, we take no action on Bowman’s motion for
       2

extension of time. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).


                                        2